CARS SEGURA RRR BRS bee Paees, Fege tole | Mey al

Page 1 of 12

| THis LUG TIA s7#tes IMM AERENOORSED f
wee, yee Peseny rae oF

Melati, Alam | Cane Alo, [9-cv- “op? (LAR)
cece Blank, 93 - CR lo (LAR)

 

Te tee

wo oe Plott He, Motion er
—_ _ thiren ss SATS. ec Aerie, | | Recousidenation Va_ Neal

We De henBaabe | BDebendant: \jp Content Se

| Fadlure. Ti, Vo Coamely. sth
Pe a ae en oe LOU Ordeg~ Arf! adden

 

 

ne lh Ls. Cut. Orkes= a 2S —— -_ be. tho
cn ate  Frecsury Sidpnent- Pend “aad: afliz close inspection wre
nen aH ink (Hat epucsts. Ast rien s Eran esl

Ln te Court A ‘fe i nie nanenianin

_ wo ee ve ye Ls skebf! 1K Areca SHY nancial Manwal ant) negations
ne, 7 21 31 CER 256 A, Fistal Service. Sartities. Qarerends. fren

meee ae thai, Judgment Sad! tohen 4h Following ureter \wave

ee na pen ie : ee

> Awards. Of Sctlements are Linal a

a ce = Awards Or Settewents are. monetany (Hab tay an TR Qisire

co Fhe pitymut oft.s specific sums off ney awarded against
ee Zhe Unibel Stats),

Oh cf Aha authorities specilss f ) Jn BL USC. 81304 ( (a) (3) _

Co ee pe ee fre pery rast of Px ansarf arn sett hemenl”_ Arann
Seamer ea He Tungigmenit~ Find, aad c
WES arom geass oo Payment an pally be he mad, rom, ry aan aa Lard

 

 

 
Case 1:19-cv-04002-LAK Document 36 Filed 02/15/21 Page 2 of 2

Memorandum Endorsement Salameh v US, 19-cv-4002; US v Salameh, 93-cr-180 ( LAK)

The motion for reconsideration [Dkt 35 in 19-cv-4002, Dkt 1005 in 93-cr-180] is
denied. Plaintiff holds a judgment against the United States. The means of collecting it is by
application to the Secretary of the Treasury for a payment from the judgment fund. In the event a
proper application is made and it is unsuccessful, plaintiff possibly could pursue an action against
the Secretary of the Treasury.

SO ORDERED.

Dated: February 15, 2021

MnM. _—

J Lewif A. o
United States District Judge

 
